   Case 20-21593-jrs      Doc 39     Filed 02/09/21 Entered 02/09/21 14:31:23          Desc
                                          Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

       IN RE:                                       :      CHAPTER 13
       GLENN MICHAEL HEAGERTY, JR.                  :      CASE NUMBER G20-21593-JRS
                     DEBTOR                         :

            CHAPTER 13 TRUSTEE’S SUPPLEMENTAL OBJECTION
          TO CONFIRMATION AND MOTION TO DISMISS CASE OR, IN
        THE ALTERNATIVE, MOTION TO CONVERT CASE TO CHAPTER 7

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and objects to
Confirmation of the plan for the following reasons:

                                               1.

       The plan fails to treat Wilmington Savings Fund Society, FSB and Sawnee View Farms
Homeowner’s Association, Inc. in violation of 11 U.S.C. Section 1322(a)(3) and/or 11 U.S.C.
Section 502(a).

       WHEREFORE, the Trustee moves the Court to inquire into the above objections, deny
confirmation and convert the instant case to a Chapter 7 proceeding pursuant to 11 U.S.C. Section
1307(b).



                                            Respectfully submitted,


                                             /s/
                                            Eric W. Roach,
                                            Attorney for Chapter 13 Trustee
/scw                                        GA Bar No. 143194
                                            303 Peachtree Center Ave., NE
                                            Suite 120
                                            Atlanta, GA 30303
                                            (678) 992-1201
    Case 20-21593-jrs       Doc 39  Filed 02/09/21 Entered 02/09/21 14:31:23               Desc
                                         Page 2 of 2
                                 CERTIFICATE OF SERVICE
Case No: G20-21593-JRS

I certify that on this day I caused a copy of this Chapter 13 Trustee's Supplemental Objection to
Confirmation and Motion to Dismiss Case or, in the Alternative, Motion to Convert Case to
Chapter 7 to be served via United States First Class Mail with adequate postage prepaid on the
following parties at the address shown for each:




GLENN MICHAEL HEAGERTY, JR.
2890 WILLOW WISP WAY
CUMMING, GA 30040




This the 9th day of February, 2021.


/s/____________________________________
  Eric W. Roach
  Attorney for the Chapter 13 Trustee
  State Bar No. 143194
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
